 MICHIGAN WISCONSIN PIPE LINE CO.359Michigan Wisconsin Pipe Line CompanyandInternationalChemicalWorkers Union,Petitioner.Case 7-RC-7422.May 4,1967DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn September 28, 1966, the Regional Director forRegion 7 issued a Decision and Order in the above-entitled proceeding in which he found,inter alia,that theunitsoughtby the Petitioner wasinappropriateandhedismissed the petition.Thereafter, in accordance with the National LaborRelationsBoard'sRulesandRegulations,asamended, the Petitioner filed a timely request forreview of the Regional Director's Decision on theground that he departed from established Boardpolicy. The Employer filed opposition thereto.On November 29, 1966, the National LaborRelations Board by telegraphic order granted therequest for review. Thereafter, the Employer filed amotion to vacate the ordergrantingthe request forreview, a motion for oral argument, and a brief onreview. The Petitioner filed a brief on review.The Board has reviewed the entire record in thiscase, including the briefs of the parties,' and makesthe following findings:As found by the Regional Director, the Employeroperatesasapublicutilityengaged in thetransmission, storage, and sale of natural gas toutilitycompanies that sell to consumers. TheEmployer operates a pipeline which originates in thegas producing fields in the Texas panhandle andwesternOklahoma, extends in a northeasterlydirection to just south of Lake Michigan, where itdividesintotwobranches,one leading intoWisconsin and the other into Michigan, to aterminusat the Woolfolk compressor station (nearBig Rapids, Michigan) where the gas is injected intogasstorage fields.Through its wholly ownedsubsidiary,AmericanLouisianaPipeLineCompany, the Employer also operates a pipelinewhich begins in southern Louisiana, where it gathersgas from producing fields, and extends northward toWillow Run, Michigan. By means of an east-westlinkage, it connects with the Michigan branch of theTexas pipeline at a point in southern Michigan nearChicago. At Willow Run, the line appears to connectwith the pipeline system of Michigan ConsolidatedGasCompany (hereinafter referred toasConsolidated)which is also linked with theEmployer's system at the Woolfolk station, atvarious underground gas storage fields, and at otherpoints in Michigan. The Woolfolk station and the gasstoragefields,includingtheinterconnectingpipelines, are properties leased by the Employerfrom Consolidated. The Employer recently leasedfrom Consolidated a compressor station at ReedCity,Michigan, some 25 miles to the north of theWoolfolk station, two storage fields, one called LoReed and the other, Michigan Stray, and pipelinesconnecting the newly acquired station with the fieldsand tying in with Woolfolkstation.Throughout itsentire system, the Employer employs an estimated700 to 800 production and maintenance employees.Thereis nohistory of collective bargaining for any ofthese employees.The unit set forth in the petition was confined toall employees at the Employer's Woolfolk stationand its Big Rapids Pipeline District, whichencompassed all the storage fields (four or five innumber) linked to the Woolfolk station, located atdistances of up to 45 miles from such station. At thehearing, the Petitioner indicated a willingness toinclude in the requested unit the employees at thenewly acquired Reed City compressor station andrelated Lo Reed and Michigan Stray storage fields.The Employer's position is that only a systemwideunit is appropriate.The Employer's headquarters are in Detroit,Michigan, and consist of the dispatching departmentand four principal operating departments. Thedispatching department relays instructions to the 34compressor stations located at various points alongthe pipeline system determining the gas pressures tobe maintained and the amount of inflow and outflowof gas at the various supply points in the system. Theprincipal supply points are stations near the gasproducing fields. In addition, there are supply pointsconnecting the Employer's pipeline with otherpipeline systems. Finally, from the Woolfolk andReed City compressor stations, the Employer injectsgas into the aforementioned underground storagefields, which serve as sources of supply for MichiganConsolidated Gas and other gas utilities located inupperMichigan, and as a reserve supply forreinjection into the Employer's pipeline systemduring periods of peak demand.Like the dispatching department, the fourprincipaloperatingdepartments(compressor,pipeline,measurement, and communications) areheadquarteredatDetroit.Reporting toVicePresident Trebilcott, the chief operations officer, area vice president in charge of operations and ageneral superintendent of operations. Thereis also ageneral superintendent of each of the majoroperatingdepartments.Overallsupervision isfurther subdivided, where necessary, in order tobalance the supervisory load.The general superintendent of the compressordepartment has twoassistants, each in charge of two1As the record, including briefs of the parties, adequatelyEmployer's motion to vacate the order granting the request forpresents the issues and positions of the parties,the request forreview is hereby deniedoral argument is hereby denied For reasons expressed herein, the164 NLRB No. 39 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDdivisions.Each division has a superintendentmaintainingan office within his territorial division.Eachcompressorstationisheadedbyasuperintendent. The Woolfolk station, because of itsgreaterhorsepower capacity, has an assistantsuperintendent. The Woolfolk station is one of sevenwithin theMuncie, Indiana, division. The nextclosest compressorstation isabout 80 miles to thesouth. The Reed City compressor station as yet hasnotbeenattached to any of theexistingadministrativedivisionsand,atpresent, itssuperintendent reports directly to Detroit.The general superintendent of the pipelinedepartment also hastwo assistants,each in chargeof three divisions.Again, each division has asuperintendentmaintainingan office within histerritorial division. The pipeline divisions are furthersubdividedintodistricts,eachunderasuperintendent operating from an office within histerritorial district. Each pipeline district except theBigRapidsdistrictisresponsibleforthemaintenance of a segment of the main pipeline. TheBig Rapids district is the northernmost of threedistrictswithin the Grand Rapids division and isresponsible for the operation and maintenance of thestorage fields, supplied by the Woolfolk and ReedCity compressor stations, related processing anddehydrationfacilities,'andinterconnectingpipelines.:'Thecommunicationsdepartmentoperatesthroughtwodivisions.Themeasurementdepartment has no subdivisions. There do notappear to be any measuringstationsoperating inconjunction with the storage fields. Further, therecord does not indicate that these two departmentsutilizeproduction and maintenance employees orthat any of the employees of these departments arelocated in the Big Rapids area.There are 37 employees at the Woolfolk station:16 operators, 20 maintenance men,4 and 1 machinist.Exclusive of the Lo Reed and Michigan Straystoragefields, there are 20 employees in the BigRapids pipeline district: 17 field storage operators,52 heavy-truck drivers, and 1 welder. The recordindicates that at the Reed City compressor stationand the 2 storage fields linked with it, there are 37employeesin similarclassifications.While thereappears to be no interchange between the Woolfolkand Reed City compressor stations and the storagefieldemployees, theAustin storage field iszGas removed from the Lo Reed storage field is "scrubbed" ata processing plantto removeimpuritiesbefore it is sold orreinjected into the mainpipelineGas removed fromall storagefields is alsoconditionedby dehydration, before sale orreinjection in the main pipeline3The employeesworking atthe Lo Reed and Michigan Straystorage fields have been attachedfor administrative purposes tothe BigRapids district.The maintenancemen are general utility men,performing avariety offunctions at the station5The field operators,in addition to performingthe functions ofmaintenancemen, have technicalskillsnecessary for theoperation and maintenance of equipmentand devices found onlycontiguous with the Woolfolk station and is a supplybase for the other storage fields in the Big Rapidsdistrict.Although the requested employees share overallintermediate supervision with employees at otherstationsand pipeline districts, the station anddistrict superintendents have a degree of autonomy.Thus, they initiate the hire and discharge ofemployees.While certain orders relative to gastransmission and other operations are received fromthe Detroit offices, the day-to-day operations aredirected, and duties are assigned, by the station anddistrict superintendents.The evidence presented by the Employer, whileshowing substantial temporary interchange ofpipeline employees during the first half of 1966, doesnot indicate the extent, if any, to which they involvedtheBig Rapids district. The Employer testifiedgenerally that there were temporary and permanenttransfers from location to location, depending onconditions.The Employer also gave evidence oftemporary transfers of employees from otherlocations to the "Big Rapids Area" during the yearssince1962,involvingemployeesin5-to-7classifications.However, these transfers involvedtheoperation,pickup,ordeliveryofheavyequipment, installations of equipment, and specialprojects; e.g., "upgrade Austin to Goodwell." Noevidence was presented to show temporary transferof employees out of the area to other locations.The Board has generally held that, because of theinherentintegrationand interdependence ofoperations in public utilities, a systemwide unit istheoptimum unit for purposes of collectivebargaining.' However, the Board has also recognizedthat units of lesser scope may be appropriate incertain situations.7As described above, the Employer's compressorand pipeline departments are subdivided alonggeographical as well as administrative lines.8 Thepipeline department employees requested are all thepipeline employees in the Big Rapids district. All therequested compressor station employees at ReedCity and Woolfolk, together with the requestedpipeline employees, are located in a contiguous areaand are related because of the unique storage fieldfunctionwhich they perform at the Michiganterminus of the line. Thus the employees sought allworkwithinawell-definedgeographical area.Moreover, there is no record evidence of significantin the storagefields The Employerin its entire operationhas only21 storage field operators Apparentlythere are4 at the Lo Reedand MichiganStray storage fields6 IdahoPower Company,126 NLRB 547,The Hartford Electricfight Company,122 NLRB 1421.'SeeArkansas-Missouri Power Company,152 NLRB 1600,LouisianaGas Service Co, 126 NLRB 147'Becauseof theEmployer'smethod of subdividing itsoperating departmentsto accommodate supervisory load, it wouldbe impossibleto establishany majoradministrativesubdivision ofthe system in which the geographic bounds of compressor andpipeline divisionswould coincide, short of the entirepipelinesystem. MICHIGAN WISCONSIN PIPE LINE CO.361interchange of employees between this area andother segments of the Employer's pipeline system.In the circumstances, we conclude that theemployees sought by the Petitioner, under itsamended request, share a community of interestseparate and apart from employees working in othersegmentsof the Employer's pipeline system, andconstitute an appropriateunit.'Accordingly, we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct, and that the followingunit isappropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees of theEmployer'sWoolfolk and Reed City compressorstations, and its Big Rapids pipeline district, locatedin the Big Rapids, Michigan, area, excluding allotheremployees,professionalemployees,watchmen, guards, and supervisors as defined in theAct.[Text of Direction of Election' ° omitted frompublication.]'Whetheror not other less-than-systemwide units may beappropriatefor the Employer's employeeswould depend, ofcourse, onall the factsand circumstances concerning the unitsspecificallyrequested10An electioneligibilitylist,containing the names andaddressesof allthe eligible voters, mustbe filed bythe Employerwith the Regional Director for Region7 within 7 days after thedate of this Decision on Review and Direction of Election TheRegional Director shall make the list available to all parties to theelectionNo extension of time to file this list shall be granted bythe Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filedExcelsior Underwear Inc, 156 NLRB 1236